DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 1 and 21 are objected to because of the following informalities:  Line 4 “cleaning material a longitudinal center” appears to be missing a positional phrase such as “at” after “cleaning material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 12-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyaji (WO 20100125663).
With regards to claim 1 and 21, Miyaji teaches a brush for cleaning a surface comprising a central core (2), a cleaning material (3) around the core and nodules (5).  A first nodule density (middle of the brush; figure 4) of a first region of the cleaning material at a longitudinal center of the brush is different than a second nodule density (end regions of brush; figure 4) of a second region of the cleaning material.  The nodules at the first regions form a substantially helical pattern on the cleaning material (figure below shows show the first region could be considered substantially helical). 

    PNG
    media_image1.png
    218
    357
    media_image1.png
    Greyscale

With regards to claim 2, the nodule density is smaller at a longitudinal center of the brush than at a longitudinal end of the brush (figure 4).
With regards to claim 4, the nodules form a grid pattern (figure 4).
With regards to claim 5, the nodule density is substantially symmetric about a longitudinal center of the brush (horizontal line on figure above shows symmetrical sides).
With regards to claim 6, a nodule pattern is symmetric about a longitudinal center of the brush (see above).
With regards to claim 7, the nodules are formed as part of the cleaning material (specification states that they are integrally formed; from translation, “a plurality of columnar projections 5 are integrally formed on the outer peripheral surface 3a of the roll body 3”).

With regards to claim 12, the cross section of the brush is substantially circular.
With regards to claim 13, the cleaning material is friction fit over the center core (from translation, “the roll body 3 may be fixedly supported on the rotary shaft 2 by the elastic force of the roll body 3 by press-fitting into the inner diameter portion of the roll body 3”).
With regards to claim 14, the cleaning material is coupled to the center core with an adhesive (from translation, “the outer peripheral surface of the rotating shaft 2 and the inner peripheral surface of the roll body 3 may be fixed by an adhesive”).
With regards to claim 15, the placement of the nodules are patterned to move cleaning fluid toward a longitudinal end of the brush, wherein the cleaning fluid is provided to one or both of the brush and the surface at least during a cleaning process of the surface.
With regards to claim 16, there is a brush with a center core (2), a cleaning material (3) about the center core and nodules (5).  First nodules have a first shape (circles) and second nodules have a second shape (circles).  The nodules at the first region form a substantially helical pattern on the cleaning material (see figure above for substantially helical pattern).
With regards to claim 17, the first region has circular nodules and the second region has circular nodules (the claims do not state that the shapes need to be different).
With regards to claim 18, the first region is closer to a longitudinal center of the brush than the second region.
With regards to claim 19, the first shape is larger than the second shape (figure 5 shows different sizes).
With regards to claim 20, the placement of the nodules are patterned to move cleaning fluid toward a longitudinal end of the brush, wherein the cleaning fluid is provided to one or both of the brush and the surface at least during a cleaning process of the surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (‘663).
Miyaji teaches all the essential elements of the claimed invention however fails to teach that the nodules are attached to the cleaning material with an adhesive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nodules of Miyaji so that they are adhesively attached to the brush since it would not alter the function of the brush.  Using an adhesive or having the nodules unitary with the brush are equivalent means for attaching the nodules to the brush and can be used interchangeably since the end product is the same.  
This claim is considered a product-by-process because even though the claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (‘663) in view of Withers (USPN 20130133692).
Miyaji teaches all the essential elements of the claimed invention however fails to teach elongated nodules (claim 9) located near a center of the brush (claim 10) and that the brush has two cross sections that are different (claim 11). Withers teaches a brush roller with elongated nodules (118) throughout the surface of the brush.  The brush is also conical shaped (paragraph 0038) meaning that the cross section of the brush is different along the length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyaji so that there are larger, elongated nodules are located in the center of the brush and smaller, circular nodules are located on the end of the brush since, as taught by Withers, it is known to have elongated nodules throughout the surface of the brush.  Further, the elongated nodules in the center would help direct the flow of liquid to the outer end portions of the brush.
With regards to the shape of the brush, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyaji so that it is conical shaped as taught by Withers since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that the previous prior art does not teach a helical pattern.  In response, the claim limitation of “substantially helical” is a broad limitation and the nodules of Miyaji are considered to be substantially helical and located at a longitudinal center of the brush.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723